Citation Nr: 1328878	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  11-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date earlier than December 7, 2007 for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU).

2.  Entitlement to an initial disability rating in excess of 30 percent prior to July 21, 2010, for right eye disability with anatomical loss and history of pseudophakia, pseudophakic corneal edema, glaucoma, chorioretinal scarring, and optic atrophy.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to October 1954 and from January 1955 to May 1956.

This case initially came before the Board of Veterans' Appeals (Board) from July 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2008 the RO granted service connection for a right eye disability and assigned a 30 percent disability rating effective September 16, 1999.  In December 2009, the RO granted entitlement to a TDIU, effective December 7, 2007.

In a rating decision of March 2011, the RO granted a 100 percent disability rating for the service connected right eye disability, effective July 21, 2010.  While the 100 percent rating is a full grant of benefits, this is only effective July 21, 2010.  The Veteran has not indicated he does not wish to continue with the appeal of the disability rating assigned prior to July 21, 2010.  Therefore, the issue of the disability rating assigned to the right eye disability prior to July 21, 2010 continues on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The issue of entitlement to an initial disability rating in excess of 30 percent prior to July 21, 2010, for a right eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A request for TDIU was pending since September 16, 1999.

2.  As of September 16, 1999, the Veteran was service connected for posttraumatic stress disorder rated as 50 percent disabling, and a right eye disability rated as 30 percent disabling.  These evaluations meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

3.  The record contains evidence the Veteran was unemployed as early as 1983.


CONCLUSION OF LAW

The criteria for an effective date of September 16, 1999 for assignment of TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In the instant case, since the Veteran's claim is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial and VCAA analysis is not required.  

Legal Criteria and Analysis

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  Significantly, however, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran has argued that there has been a request for TDIU pending since September 16, 1999, the date he filed a claim for service connection for a right eye disability.  After a review of the record, the Board finds that an earlier effective date of September 16, 1999 for the grant of TDIU is warranted.

By way of history, the Board denied service connection for right eye disability in December 1983.  The Veteran applied to reopen a claim for service connection for right eye disability, on September 16, 1999, and to establish service connection for PTSD on September 13, 1999.  The RO declined to reopen the claim for service connection for an eye disability and denied service connection for PTSD.  The Veteran appealed the decision.  

With regard to the claim for PTSD, after decisions by the Board, the Veteran was granted service connection for PTSD effective June 23, 2000.  He appealed the disability rating assigned and the effective date of the award of service connection.  Thereafter, the Board, in a June 2006 decision, granted an effective date of September 13, 1999 for the grant of service connection for PTSD, but denied the claim for an increased rating.  By way of a July 2008 rating decision, service connection for the right eye disability was granted and a 30 percent rating was assigned with an effective date of September 16, 2009.  The Veteran appealed the rating that was assigned to his right eye disability and asserts that he is unemployable due to service-connected disabilities.

The record shows that in September 1999, the record contained evidence that the Veteran was no longer working.  Indeed, a June 1984 VA examination notes the Veteran was seeking permanent and total disability for pension purposes.  Employment information submitted prior to that showed he had last worked in 1983.  

A January 2009 private vocational assessment and opinion noted the Veteran's report that he was awarded Social Security Administration (SSA) disability benefits in 1984 for asthma and primarily his eye disabilities as he was legally blind.  [The Board notes that while SSA records were requested by VA, they could not be obtained as SSA indicated they had been destroyed.]  The clinician noted that the Veteran obtained his GED in the military, had worked as a laborer, and was unable to return to his usual employment due to barriers with his vision.  The Veteran reported that he was not a candidate for a retraining program nor could he identify alternative employment.  The clinician stated that VA examined the Veteran in June 1984 and found he was blind in the right eye.  She opined that the Veteran was unemployable since 1999, if not prior thereto, due to the service-connected disabilities.  She indicated that based on the finding of blindness in 1984, he would not have been capable of returning to his occupation as a laborer/construction worker.  In addition, he had limited education and very little, if any, transferable skills.  She further indicated that he was not employable without additional skills training and was not a candidate for a retraining program at this time.  She additionally noted, with respect to PTSD, a 2001 VA GAF score of 50 which she indicated is the inability to maintain or sustain employment resulting from PTSD symptomatology.  However, she then stated that the PTSD was not alone disabling, but the GAF scores, which ranged from 50 to 55 from 2001 to 2003, would account for significant barriers in maintaining employment.  This opinion is based on a review of the history and is supported by a rationale.  Accordingly, it is entitled to probative weight.  

While a VA examiner in November 2009 opined that having one eye does not make one unemployable or disabled, the examiner did not in any way consider the Veteran's educational and work background in reaching the conclusion.  Accordingly, this opinion is outweighed by the Vocational Rehabilitation Consultant's opinion as to whether the Veteran was unemployable from September 1999.  

The RO granted TDIU in a December 2009 rating decision.  The RO found that based on the Veteran's work experience as a construction worker, his education level, and deficiencies in thinking, work, and mood, as well as blindness in the right eye, he would be unable to gain or maintain meaningful employment.

As the effective date of the award of service connection for the right eye disability is September 16, 1999, and the Veteran appealed the initial disability rating assigned, and there was evidence of unemployability, the Board finds that there has been an implied request for TDIU pending since the date of the initial claim, or September 16, 1999.  See, Rice, supra. The Veteran's claim for service connection for PTSD was also pending from September 13, 1999.

The Board notes that while the Board denied an increased disability rating for PTSD in the June 2006 decision, this was not an implicit denial of TDIU as only PTSD was considered by the Board and the right eye disability was not considered in that decision. 

Considering the procedural history above, the Board finds that there has been an ongoing claim for service connection for PTSD since September 13, 1999 and for a right eye disability since September 16, 1999.  Moreover, there has been an implied request for TDIU since September 16, 1999, the date of the claim for service connection for a right eye disability. 

The Board notes that, while there may have been a request for TDIU pending since September 13, 1999, the Veteran was not eligible for TDIU on a schedular basis until September 16, 1999, the date of the grant of service connection for a right eye disability.  Indeed, on September 13, 1999, the Veteran was service connected only for PTSD at a 50 percent disability rating.  It was not until the grant of service connection for a right eye disability with a 30 percent disability rating on September 16, 1999, that the Veteran became eligible for TDIU on a schedular basis. 

As noted above, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for such consideration.  Bowling, 15 Vet. App. at 10.  Therefore, the Board may only grant an effective date for TDIU as of the date the Veteran became eligible for TDIU on a schedular basis, or September 16, 1999.  However, even if TDIU were granted on an extraschedular basis effective September 13, 1999, the payment would not be made until October 1, 1999.  Accordingly, there is no prejudice to the Veteran in granting the claim to September 16, 1999.  See 38 U.S.C.A. § 5111(a) (West 2002)(commencement of payment of VA monetary benefits is delayed until the first day of the calendar month in which the effective date of the award is assigned); 38 C.F.R. § 3.31 (2012).  In sum, the Board finds that there was an implied request for TDIU since September 16, 1999, and the Veteran became eligible for TDIU on a schedular basis as of September 16, 1999.  Accordingly, an effective date of September 16, 1999 is granted for the award of TDIU. 


ORDER

Entitlement to an effective date of September 16, 1999 for TDIU is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

The Veteran seeks an initial disability rating for the right eye disability in excess of 30 percent prior to July 21, 2010.  In March 2013, the Veteran submitted two VA Forms 21-4142 with the names of physicians who treated him and the dates of treatment for the service connected right eye disability.  A review of the claim file shows these records have not been obtained.  In addition, the Veteran submitted statements from Dr. Duffey in September 2006 and Dr. Faulkner in May 2004, however, medical records from these providers were not obtained.  On remand, the RO should attempt to obtain these records and associate them with the claim file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek to obtain and associate with the claim file, the treatment records from the physicians identified by the Veteran in the two March 2013 VA Forms 21-4142 for the time frames specified, for treatment of the service connected right eye disability.  

The RO should also request that the Veteran provide or authorize the release of medical records from Dr. Duffey and Dr. Faulkner, as well as any additional relevant medical records that have not yet been obtained.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Following the completion of the development requested above, and after undertaking any other development it deems necessary, the RO should review all the evidence of record (to include any and all relevant evidence added to the Veteran's electronic claims folder, as maintained with the Virtual VA system) and readjudicate the Veteran's increased rating claim for the right eye disability.  If the claim is denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claim folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


